DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 14-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/1/2021.  However, though the election was made without traverse the Applicant presents the following arguments (see p. 1):

    PNG
    media_image1.png
    596
    1001
    media_image1.png
    Greyscale
.  
The Applicant’s arguments have been fully considered but they are not found persuasive because the restriction requirement was carried out according to the guidelines set forth in PCT Rule 13.2. With regard to issue of burden, such is pertinent to U.S. restriction practice, and not in a case filed under 371, where restriction was Claims 1-13, 18, and 19 are currently pending and under examination.
Priority

    PNG
    media_image2.png
    178
    1049
    media_image2.png
    Greyscale
(filing receipt dated 11/7/2019).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings/Specification
	The drawings are objected to because where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See 37 CFR 1.84(u)(1).  The figure and the references to the figure in the specification should be amended accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  the word –wherein- should be inserted before the phrase “nitrogen monoxide” in line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "use amount of a catalyst containing a transition metal" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  This rejection would be obviated by first specifying that the reaction comprises a catalyst containing a transition metal before further limiting the use amount of the catalyst.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106565496 (CN ‘496, published on 4/19/2017).  CN ‘496 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
CN ‘496 is directed toward a method for preparing an alkyl nitrite by reaction between nitric oxide (nitrogen monoxide) and nitric acid and an alkyl alcohol in a trickle bed reactor (see whole document).  With regard to claims 1 and 5, CN ‘496 teaches several examples wherein an aqueous solution comprising nitric acid and methanol (an alkanol) is contacted with a gas including nitrogen monoxide (NO) at a reaction temperature of 70C, 75C, 85C, 100C, or 95C to produce methyl nitrite (an alkyl nitrite).  See examples 1-3, 5, and 6 in [0024-0035] of the translation of the specification of CN ‘496.  All of these temperatures fall within the instantly claimed range.  Also see MPEP 2131.03.
With regard to claim 2, see examples 5 and 6, which teach methanol is present in the aqueous solution at 55 and 78 wt%, respectively, with respect to the total amount of the aqueous solution. With regard to claim 3, see examples 1-3 and 6, which teach claim 4, see example 1, wherein the aqueous solution contains 1 wt% of nitric acid at the beginning of the reaction and the total conversion rate of the nitric acid is 95.2% by the end of the reaction.  Accordingly, the nitric acid present at the end of the reaction in a reaction liquid obtainable by bringing the aqueous solution into contact with the gas must necessarily fall below 1 wt%.  With regard to claim 6, see examples 1-3, 5, and 6 which teach that the concentration of nitric acid in the aqueous solution is 1, 3, 5, 15, and 2 wt%, respectively, with respect to the total amount of the aqueous solution.  With respect to claim 19, see examples 1-3, 5, and 6, which teach that the molar ratio of NO:nitric acid is 5:1, 10:1, 3:1, 2.5:1, and 5:1 respectively. Also see MPEP 2131.03 with respect to anticipation and ranges.

Claim(s) 1, 5, 7, 9, 10, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104945263 (CN ‘263, published on 9/30/2015).  CN ‘263 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.  
CN ‘263 is directed toward a method for preparing an alkyl nitrite (see whole document).  With regard to claims 1 and 5, CN ‘263 teaches feeding an aqueous solution comprising nitric acid (HNO3) and methanol (CH3OH, an alkanol) and a gas including nitrogen monoxide (NO) to a nitric acid treatment tower (3). See figure 1 and discussion on p. 3 of the translation of CN ‘263, starting at the second paragraph going to the end of the page, which discusses the components of figure 1 and the reactions via reactions (7)-(9) and is removed from the bottom of esterification column (2) and fed to the top and upper middle section of nitric acid treatment tower (3).  See figure 1; p. 2 of the translation, beginning at the discussion of reactions (7)-(9), to the end of p. 3 of the translation; and [0015-0017] of the original patent.  The gas including nitrogen monoxide is a tail gas comprising 18% NO which is fed to the bottom of nitric acid treatment tower (3).  See figure 1, discussion on p. 3 of the translation, and description of embodiment 1 on the top of p. 4 of the translation, which is an anticipatory example of the claimed process.
CN ‘263 further teaches that the aqueous solution comprising nitric acid and methanol and the gas containing nitrogen monoxide are reacted together in nitric acid treatment tower (3) to produce methyl nitrite (an alkyl nitrite) via reactions (10) - (13).  See reactions on p. 2 of the translation; discussion of embodiment 1 on p. 4 of the translation; and [0019-0022] of the original patent.  CN ‘263 teaches that the reaction is carried out at a temperature of 70C in embodiments 1-3 or at a temperature of 60, 70, or 80C in embodiment 4.  See p. 4 of the translation and Table 4 in [0066-0069] of the original patent.  These temperatures all fall within the instantly claimed range.  Also see MPEP 2131.03.
With respect to claims 9 and 18, CN ‘263 teaches that nitric acid treatment tower (3) comprises at least two chambers along a flow direction of the aqueous solution, wherein the aqueous solution is fed from the bottom of tower (2) to the top and upper middle section of tower (3) and flows downward.  See figure 1, which shows two sections of packed bed in the column reactor (3), and discussion of embodiment 1 on p. claims 7, 10, and 12, CN ‘263 additionally teaches an embodiment wherein each reaction unit/chamber of nitric acid treatment tower (3) is at 80C.  See the final entry of Table 4 of embodiment 4 on p. 4 of the translation and [0066-0069] of the original patent.  The figure of CN ‘263 also shows that the first reaction unit/chamber is located on the most upstream side of the reactor (the top of tower (3)) and the second reaction unit/chamber is located on the most downstream side of the reactor (the bottom of tower (3)).  Also see MPEP 2131.03 with respect to anticipation and ranges.

Claim(s) 1, 2, 4-6, 9, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 104338550 (CN ‘550, published on 2/11/2015).  CN ‘550 is not in English and there is no English language equivalent available, therefore a machine generated translation is also provided.  
CN ‘550 is directed toward the preparation of a catalyst and its use in generating alkyl nitrites from dilute nitric acid (see whole document).  With regard to claims 1 and 5, CN ‘550 teaches several examples wherein an aqueous solution comprising nitric acid and methanol (an alkanol) is contacted with a gas including nitrogen monoxide (NO) at a reaction temperature of 90C, 80C, or 70C to produce methyl nitrite (an alkyl nitrite).  See examples 1-3 in [0034-0051] of the translation of the specification of CN ‘550.  All of these temperatures fall within the instantly claimed range.  Also see MPEP 2131.03.
With respect to claim 2, example 3 of CN ‘550 teaches that the concentration of the methanol is 50 wt% with respect to the total amount of the aqueous solution.  With claim 4, see example 1 of CN ‘550, wherein the aqueous solution contains 1 wt% of nitric acid at the beginning of the reaction and the total conversion rate of the nitric acid is 50% by the end of the reaction.  Accordingly, the nitric acid present at the end of the reaction in a reaction liquid obtainable by bringing the aqueous solution into contact with the gas must necessarily fall below 1 wt%.  With respect to claim 6, see examples 1-3 of CN ‘550 which teach that the concentration of nitric acid in the aqueous solution is 1, 1.5, or 2 wt%, respectively, with respect to the total amount of the aqueous solution.  With respect to claims 9 and 18, CN ‘550 teaches that examples 1-3 are carried out using a fixed bed reactor, wherein the aqueous and gas phase flow concurrently downward through the fixed bed.  Therefore there must be at least two chambers in the reactor along the flow direction of the aqueous solution, one above the fixed bed and one below.  Also see MPEP 2131.03 with respect to anticipation and ranges.

Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0176724 (‘724, published on 9/18/2003).  
‘724 discloses a process for producing alkyl nitrites (see whole document).  With regard to claims 1 and 5, ‘724 teaches bringing an aqueous solution containing nitric acid and methyl alcohol (methanol, an alkanol) into contact with a gas including nitrogen monoxide (NO) in a reactor (2) at a temperature or 70C to produce methyl nitrite (an alkyl nitrite).  See example 9 in [0104-0107], which 9refers to the reaction procedures used in example 8 in [0095-0103] carried out using the reaction system of figure 1. The aqueous solution containing nitric acid and methanol corresponds to the liquid fraction via pipe line (11).  See [0099-0101] and MPEP 2131.03.
With respect to claim 2, ‘724 teaches that the concentration of methyl alcohol in the aqueous solution is 57.4% with respect to the total amount of the aqueous solution, which falls within the instantly claimed range.  See [0099], wherein [0104] recites that the same reaction procedures as in example 8 are carried out in example 9.  With respect to claim 6, ‘724 teaches that the concentration of nitric acid in the aqueous solution is 8.6% by mass with respect to the total amount of the aqueous solution, which falls within the instantly claimed range.  See [0099], wherein [0104] recites that the same reaction procedures as in example 8 are carried out in example 9.  Also see MPEP 2131.03 with respect to anticipation and ranges.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2003/0176724 (‘724, published on 9/18/2003).
Applicant Claims

    PNG
    media_image3.png
    241
    1001
    media_image3.png
    Greyscale
Determining the Scope and Content of the Prior Art (MPEP §2141.01) and Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘724 discloses a process for producing alkyl nitrites (see whole document).  With regard to claim 1, ‘724 teaches a process comprises bringing a nitrogen monoxide (NO) gas into contact with an aqueous solution of an alkyl alcohol (alkanol) and nitric acid to produce an alkyl nitrite.  See abstract and claims.  ‘724 further teaches that the reaction can be carried out anywhere in the range of from 0-200C, more preferably 20-100C.  See claim 5 and [0039].  The first range encompasses the instantly claimed range and the second range overlaps with the instantly claimed range.  Therefore it would be prima facie obvious for one of ordinary skill to carry out the reaction within the instantly claimed temperature range.  See MPEP 2144.05.
via pipe line (11).  See [0099-0101]. 
	With respect to claims 2 and 3, ‘724 teaches that the aqueous solution contains the alkyl alcohol in a concentration of 5 to 70% by mass with respect to the total amount of the aqueous solution.  See claim 4 and [0035-0036].  This range overlaps with those instantly claimed.  Also see MPEP 2144.05.
	With respect to claims 4 and 6, ‘724 teaches that the aqueous solution contains nitric acid in a concentration of 60% by mass or less and more preferably a concentration of 1 to 20% by mass, with respect to the total amount of the aqueous solution.  The latter range is identical to the range recited in claim 6.  See claim 3 and [0033 and 0036].  Also see MPEP 2144.05.  With further respect to claim 4, ‘724 teaches that the nitric acid is converted to alkyl nitrite during the reaction.  See [0081, 0090-0091, Table 1 in 0094 (in particular final two columns), 0102, and 0105].  ‘724 also teaches that the conversion rate of nitric acid reaches 60.4% and 79.6% in examples 8 and 9.  See [0102 and 0105].  Therefore if the concentration of nitric acid in the aqueous solution is 1 wt%, falling within the lower end of the range taught by ‘724, then the skilled artisan would expect that the concentration of nitric acid in the reaction liquid at 
	With respect to claim 5, ‘724 teaches that the alkyl alcohol has 1 to 3 carbon atoms, and is most preferably methyl alcohol (methanol).  See claim 2, [0034], and examples 1-9 in [0090-0107], which all employ methyl alcohol.  
	With respect to claims 9 and 18, ‘724 teaches that the reaction of the aqueous solution containing nitric acid and an alkyl alcohol with a gas containing nitrogen monoxide can be carried out in a reactor having a single reaction section or a plurality of reaction sections or a plurality of reactors connected to each other to form a reaction system.  See [0041 and 0080].  Therefore ‘724 envisions that the reaction can be carried out in a reactor comprising multiple chambers/reaction units, which encompasses the instantly claimed range of two or more chambers in claim 9 and 2 to 5 chambers in claim 18.  Also see MPEP 2144.05.  ‘724 further teaches that the reactor (2) is preferably a vertical autoclave wherein the NO gas (11) is fed to a bottom portion of the reactor (2c) and the aqueous phase (3) is fed to a middle portion of the reactor (2a).  The liquid phase flows downward through the reactor (2) to produce a liquid fraction (12) and the gas phase flows upward through the reactor (2) to produce a top portion (10).  See figures 1 and 2 and discussion thereof in [0049-0082], in particular [0049-0057 and 0072-0081].  Also see [0090] and [0100], which discuss the specific autoclaves employed in the examples.  Therefore if reactor (2) has more than one reaction chamber/unit then the chambers/units would preferably be located along the same vertical axis as the flow direction of the aqueous solution.  
claims 7, 10, and 12, ‘724 teaches that the reaction can be carried out anywhere in the range of from 0-200C, more preferably 20-100C.  See claim 5 and [0039]. Therefore if the reaction of ‘724 is carried out in a multichamber/unit reactor at 80C, a temperature falling within the ranges of both claimed reaction steps/units, then the limitations of claims 7 and 10 are interpreted to be met.  See [0041 and 0080] and discussion of claims 9 and 18 above.  Also see MPEP 2144.05.  With further respect to claim 12, if both temperatures are the same then both reaction units are identical and one will be arranged upstream of the other.  
	There is also a second interpretation of ‘724 which can also read on claims 7, 9, 10, 12, and 18.  ‘724 teaches that the liquid aqueous phase comprising nitric acid and alkyl alcohol (3) is generated in a reaction column (1) from the reaction between a gas comprising nitrogen oxide (7) and oxygen (7a) and a liquid alkyl alcohol (4).  The aqueous phase (3) is withdrawn from the bottom portion (1c) of reaction column (1) and is split into two fractions.  The first fraction (3) is fed to reactor (2) as the aqueous phase previously discussed.  The second fraction (8) is cooled in a cooler (9) and then recycled back to the middle portion (1e) of the reaction column (1).   See fig 1-2 and discussion thereof in [0049-0082], in particular [0049-0057 and 0072-0081].  Also see [0098-0101] with respect to the example of ‘724.  Therefore the reaction occurring in the lower section (1b) of reaction column (1) is also a reaction between an aqueous solution comprising nitric acid and an alkyl alcohol (8) and a gas including nitrogen monoxide (7).  This means that reaction column (1) and reactor (2), connected in series, can each be considered a separate chamber/reaction unit of the same reactor system, which falls within the instantly claimed range of two or more chambers in claim 9 and 2 to 5 claim 18.  Also see MPEP 2144.05.   Further, reactor (2) is located downstream of reactor (1) in the direction of the liquid flow of the aqueous solution.  See fig. 1 and 2.
With further respect to claims 7, 10, and 12, ‘724 teaches that the reaction in reaction column (1) can be carried out at a temperature in the range of 0-100C, preferably 10-60C, and that the reaction in reactor (2) can be carried out in in the range of 0-200C, preferably 20-100C.  See [0039, 0065, and 0078].  These ranges overlap with or encompass those instantly claimed. See MPEP 2144.05.  Further, if the reactions in reaction column (1) and reactor (2) are carried out at two different temperatures, the teachings of ‘724 indicate that uppermost reaction column (1) is carried out at the lower temperature than most downstream reactor (2).  
With respect to claims 8 and 11, ‘724 appears to be silent regarding superficial velocities.  However, ‘724 does teach that the flow rate of the gas containing nitrogen monoxide (mixed gas) is a results effective variable.  See Table 1 in [0094], in particular the fourth column, which refers to examples 1-7 in [0090-0093].  Table 1 of ‘724 teaches that an increased flow rate of the nitrogen monoxide containing gas in the reactor generally produces a higher concentration of methyl nitrite (MN) in the product, while also increasing the rate of conversion of nitric acid.  See columns 3-5 of Table 1 in particular.  Further, though not claimed, the flow rates recited in Table 1 of ‘724 fall within the ranges recited in [0031] of the specification as filed.  Though the gas flow rates recited in ‘724 cannot be directly compared to the instantly claimed superficial gas velocities, both sets of values are analogous to one another because they are both an indication of how fast the gas containing nitrogen monoxide is passing through the 
With further respect to claims 8 and 11, if reaction column (1) is considered to be the first upstream reaction step/unit and reactor (2) is considered to be the second downstream reaction step/unit, ‘724 further teaches that the feed rate of the nitrogen monoxide containing gas into reaction column (1) (15 Nm3/hr) is higher than the corresponding rate of the nitrogen monoxide containing gas being fed into reaction column (2) (2 Nm3/hr).  See [0096] and [0101] and discussion of claims 7, 9, 10, 12, and 18 above. Therefore the skilled artisan would be motivated to use a higher superficial gas velocity in the first reaction step/reactor as compared to the second reaction step/reactor.  Also see MPEP 2144.05.
With respect to claim 13, ‘724 teaches that a catalyst containing a transition metal (Groups VIII and IB) can be used in the reaction and that the concentration of the transition metal in the catalyst, with respect to the aqueous solution, is 20% by mass or less, more preferably 0.1 to 10% by mass.  See claims 6 and 7 and [0040 and 0079].  The broad range encompasses the instantly claimed range and the lower endpoint of the preferred range is sufficiently close to the instantly claimed range such that the skilled artisan would expect that a reaction comprising 0.1 mass% of a catalyst would perform the same as one comprising slightly less than 0.1 mass%.  Additionally, 
With respect to claim 19, ‘724 teaches that nitrogen monoxide is used in an amount of 1 to 50 moles to 1 mole of nitric acid.  See [0038] and MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘917 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the reaction of ‘724 within the claimed temperature range because ‘724 teaches a range which overlaps with that instantly claimed.  Therefore carrying out the reaction of ‘724 within the instantly claimed temperature range will predictably produce alkyl nitrites.  With further respect to claims 2-13, 18, and 19, a person of ordinary skill would have been motivated to carry out the reaction of ‘724 under the claimed conditions because ‘724 explicitly teaches or suggests the conditions as discussed in detail above.  Also see MPEP 2144.05 regarding the obviousness of ranges.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/AMY C BONAPARTE/Primary Examiner, Art Unit 1622